UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07763 LITMAN GREGORY FUNDS TRUST (Exact name of registrant as specified in charter) 4 Orinda Way, Suite 200-D, Orinda, California 94563 (Address of principal executive offices) (Zip code) Kenneth E. Gregory 4 Orinda Way, Suite 200-D Orinda, CA94563 (Name and address of agent for service) Copies to: Mitchell Nichter, Esq. Paul Hastings LLP 55 Second Street, 24th Floor San Francisco, California 94105 (925) 254-8999 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Litman Gregory Masters Equity Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 95.3% Consumer Discretionary: 13.6% Amazon.com,Inc. * $ American Eagle Outfitters, Inc. Comcast Corp. DIRECTV - Class A * Drew Industries, Inc. * Express, Inc. * Foot Locker,Inc. HSN, Inc. Interpublic Group of Companies,Inc. Las Vegas SandsCorp. Lear Corp. LennarCorp. Starbucks Corp. Consumer Staples: 1.1% Costco Wholesale Corp. Prestige Brands Holdings, Inc. * Energy: 9.9% Canadian Natural Resources Ltd. Cenovus Energy, Inc. Chesapeake EnergyCorp. McDermott International, Inc. * National Oilwell Varco,Inc. Newfield Exploration Co. * PDC Energy, Inc. * Schlumberger Ltd. Finance: 24.8% Alleghany Corp. * American ExpressCo. AON Plc Bank of New York Mellon Corp. BB&T Corp. 56 Berkshire Hathaway, Inc. - Class A * Blackstone Group L.P. (The) BM&FBovespa S.A. CapitalSource,Inc. CBRE Group, Inc. * Cheung Kong Holdings Ltd. - ADR Fairfax Financial Holdings Ltd. Loews Corp. Ocwen Financial Corp. * Wells Fargo & Co. Health Care, Pharmaceuticals & Biotechnology: 8.0% Alexion Pharmaceuticals,Inc. * $ Allergan,Inc. Ariad Pharmaceuticals, Inc. * athenahealth, Inc. * Computer Programs & Systems, Inc. HCA Holdings, Inc. Health Net,Inc. * Humana, Inc. Merck & Co., Inc. Omnicare, Inc. Industrials: 10.9% ACS Actividades de Construccion y Servicios S.A. Atlas Air Worldwide Holdings, Inc. * FedExCorp. Hertz Global Holdings, Inc. * Hochtief AG Iron Mountain, Inc. Quad / Graphics, Inc. Snap-on,Inc. Tetra Tech, Inc. * Valmont Industries, Inc. Materials: 3.9% Agnico-Eagle Mines Ltd. Ashland, Inc. Cemex S.A.B. de C.V. - ADR Freeport-McMoRan Cooper & Gold, Inc. Monsanto Co. Technology: 21.2% Apple,Inc. ASML Holding N.V. BroadcomCorp. Corning,Inc. Dell,Inc. Digimarc Corp. Facebook, Inc. * Fairchild Semiconductor International, Inc. * Google,Inc. - Class A * JDA Software Group, Inc. * Juniper Networks, Inc. * MercadoLibre, Inc. Molex, Inc. Palo Alto Networks, Inc. * QUALCOMM,Inc. Salesforce.com, Inc. * Stratasys, Inc. * Symmetricom,Inc. * Visa, Inc. - Class A Yahoo!, Inc. * Telecommunication Services: 1.9% Level 3 Communications, Inc. * $ TOTAL COMMON STOCKS (cost $254,609,697) Principal Amount Value SHORT-TERM INVESTMENTS: 5.0% REPURCHASE AGREEMENTS: 5.0% $ FICC, 0.010%, 09/28/2012, due 10/01/2012 [collateral: par value $14,515,000, U.S. Treasury Notes, 1.500%, due 07/31/2016; Federal Home Loan Bank, 0.350%, 07/17/2013; value $14,916,917] (proceeds $14,607,000) TOTAL REPURCHASE AGREEMENTS (cost $14,607,000) TOTAL SHORT-TERM INVESTMENTS (cost $14,607,000) TOTAL INVESTMENTS IN SECURITIES (cost $269,216,697): 100.3% Liabilities in Exess of Other Assets: (0.3%) ) Net Assets: 100.0% $ ADR American Depository Receipt * Non-Income Producing Security The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices forsimilar securities, interest rates, foreign exchange rates, and fair value estimates for foreign securities indices). Level 3 - Significant unobservable inputs (including the Funds' own assumptions in determining fair value of investments). The following table provides the fair value measurements of applicable Fund assets by level within the fair value hierarchy for each Fund as of September 30, 2012. These assets are measured on a recurring basis. Equity Fund Level 1 - Quoted prices in active markets for identical assets Level 2 - Significant other observable inputs Level 3 - Significant unobservable inputs Description Total Equity Common Stock $ $
